


EXHIBIT 10.1




NEITHER THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.




Original Issue Date: December 11, 2015




$7,154,639




9% SENIOR SECURED NOTE

DUE FEBRUARY 29, 2016




FOR VALUE RECEIVED, Blue Earth, Inc., a Nevada corporation (the “Company”),
having a principal place of business at 2298 Horizon Ridge Parkway, Suite 205,
Henderson, NV 89052, hereby promises to pay to Jackson Investment Group, LLC,
together with successors or its registered assigns (the “Holder”), the principal
sum of SEVEN MILLION ONE HUNDRED FIFTY FOUR THOUSAND SIX HUNDRED THIRTY NINE
DOLLARS ($7,154,639) on February 29, 2016 (the “Maturity Date”), or such earlier
date as this Senior Secured Note (hereinafter, this “Note”) is required or
permitted to be repaid as provided hereunder, and to pay interest to the Holder
on the aggregate unconverted and then outstanding principal amount of this Note
in accordance with the provisions hereof.  This Note is an additional Senior
Secured Note issued pursuant to the Purchase Agreement (as defined below) and
shall be entitled to all the benefits of the original Note in the Purchase
Agreement.  This Note evidences the Company’s payment obligations to the Holder
in respect of a loan advance in the aggregate amount of $7,154,639 made by
Holder to the Company on the date hereof, the proceeds of which were used for
(i) working capital, (ii) prior indebtedness to TCA Global Credit Master Fund,
L.P., (iii) to repay and refinance in full all outstanding principal plus
accrued and unpaid interest under that certain 9% Senior Secured Note due
December 23, 2015 (the “October Note”), in the original principal amount of
$5,154,507.77 issued by the Company on October 23, 2015 to the Holder and (iv) a
three percent (3.0%) closing transaction fee in the amount of $214,639 (which
fee is fully earned upon issuance of this Note.











--------------------------------------------------------------------------------




This Note is subject to the following additional provisions:




Section 1.  Definitions.  For the purposes hereof, in addition to the terms
defined elsewhere in this Note, (a) capitalized terms not otherwise defined
herein have the meanings given to such terms in the Purchase Agreement and (b)
the following terms shall have the following meanings:




“Brooks” means Brooks Heat & Power Ltd., a British Columbia, Canada corporation
and indirect wholly-owned subsidiary of the Company.




“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.




“Change of Control Transaction” means the occurrence after the date hereof of
any of (i) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 50% of the
voting securities of the Company, or (ii) the Company merges into or
consolidates with any other Person, or any Person merges into or consolidates
with the Company and, after giving effect to such transaction, the stockholders
of the Company immediately prior to such transaction own less than a majority of
the aggregate voting power of the Company or the successor entity of such
transaction, or (iii) the Company sells or transfers its assets, as an entirety
or substantially as an entirety, whether in single transaction or a series of
related transactions, to another Person and the stockholders of the Company
immediately prior to such transaction own less than a majority of the aggregate
voting power of the acquiring entity immediately after the transaction, or the
Company ceases for any reason to be the direct or indirect holder of 100% of the
outstanding Equity Interest of each of the Guarantors, (iv) a replacement at one
time or within a three year period of more than one-half of the members of the
Company’s board of directors which is not approved by a majority of those
individuals who are members of the board of directors on the date hereof (or by
those individuals who are serving as members of the board of directors on any
date whose nomination to the board of directors was approved by a majority of
the members of the board of directors who are members on the date hereof), or
(v) the execution by the Company of an agreement to which the Company  is a
party or by which it is bound, providing for any of the events set forth above
in (i) through (iv).




“Common Stock” means the common stock, par value $0.001 per share, of the
Company and stock of any other class of securities into which such securities
may hereafter have been reclassified or changed into.




“Dividend” means any direct or indirect distribution, dividend or payment to any
Person on account of the Equity Interests of the Company or any of its
Subsidiaries.  




“Event of Default” shall have the meaning set forth in Section 5.




“Guarantor” shall have the meaning set forth in the Purchase Agreement.








2




--------------------------------------------------------------------------------




“Guaranty” shall have the meaning set forth in the Purchase Agreement.

 

“Interest Payment Date” shall have the meaning set forth in Section 2(a).




“Late Fees” shall have the meaning set forth in Section 2(c).




“Mandatory Default Amount” shall equal the sum of 118% of the principal amount
of this Note to be prepaid, plus all accrued and unpaid interest thereon.

 

“New York Courts” shall have the meaning set forth in Section 6(d).




“Note Register” shall have the meaning set forth in Section 3(c).




 “Original Issue Date” shall mean the date of the first issuance of the Note
regardless of the number of transfers of the Note and regardless of the number
of instruments which may be issued to evidence such Note or transfer thereof.




“Permitted Indebtedness” shall mean (a) with respect to Brooks, lease
obligations and purchase money indebtedness incurred in connection with the
acquisition of capital assets and lease obligations with respect to newly
acquired or leased assets in accordance with Section 8.16 to the Purchase
Agreement, provided any Lien thereon is limited to the assets so acquired or
leased and to proceeds thereof, (b) with respect to Brooks, secured indebtedness
in an aggregate principal amount not to exceed $16,300,000 which is incurred
solely by Brooks with any of (i) Caterpillar Financial Services Limited, (ii)
MMA Energy Capital LLC or (iii) a similar replacement lender (collectively, the
“Brooks Lender”) source in connection with financing of the Brooks Project, and
is to be secured by a first priority Lien in favor of Brooks Lender on the
Brooks Project provided that (i) any lien in favor of Brooks Lender shall apply
only to assets comprising the Brooks Project, and (ii) any lien subordination
documentation in favor of Brooks Lender shall be acceptable in form and
substance satisfactory to the Holder, and (c) with respect to Blue Earth,
indebtedness to Laird Q. Cagan under the promissory notes described in Schedule
7.28 of the Purchase Agreement provided that the aggregate amount of such
indebtedness shall not at any time exceed $1,333,000 (less any repayments of
principal made after March 10, 2015).




“Permitted Liens” shall mean: (a) Liens for taxes, assessments and other
governmental charges or levies not yet due or Liens for taxes, assessments and
other governmental charges or levies being contested in good faith and by
appropriate proceedings for which adequate reserves (in the good faith judgment
of the management of the Company) have been established in accordance with GAAP,
(b) Liens imposed by law which were incurred in the ordinary course of business,
such as carriers’, warehousemen’s and mechanics’ Liens, statutory landlords’
Liens, and other similar Liens arising in the ordinary course of business, and
(x) which do not individually or in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Company and its consolidated Subsidiaries or
(y) which are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
or asset subject to such Lien, and adequate reserves have been established in
accordance with GAAP,








3




--------------------------------------------------------------------------------

(c) Liens securing Permitted Indebtedness described under  clause (b) of the
definition thereof, provided that such Liens (x) shall not apply to any
Collateral other than assets comprising the Brooks Project, and (y) any lien
subordination documentation in favor of the Brooks Lender shall be acceptable in
form and substance satisfactory to the Holder, and (d) Liens securing Permitted
Indebtedness described under  clause (c) of the definition thereof, provided
such Liens are limited to the Collateral comprising Blue Earth’s right, title
and interest in five photovoltaic projects in Southern California defined as the
Solar PV Joint Development Agreement (the “Sun Valley JDA”).  




“Pledge Agreement” shall have the meaning set forth in the Purchase Agreement.




“Purchase Agreement” means the Note Purchase Agreement, dated as of September
10, 2015, by and among the Company and the original Holder, as amended by that
certain Omnibus Amendment and Reaffirmation Agreements dated as of October 23,
2015 made and executed by the Company and the Guarantors party thereto in favor
of the Holder; that certain Fourth Omnibus Amendment, dated as of November 25,
2015 (the “November Omnibus”), and made and executed by the Company and the
Guarantors party thereto in favor of the Holder and that certain Fourth Omnibus
Amendment and Reaffirmation Agreement, dated as of the date hereof, executed by
the Company and the Guarantors party thereto in favor of the Holder and as
further restated, modified or supplemented from time to time in accordance with
its terms.




“Subsidiary” means, with respect to any specified Person, any other corporation,
partnership, joint venture, association or other entity in respect of which such
specified person or entity directly or indirectly either (a) owns not less than
a majority of the overall economic equity or (b) has the power to elect a
majority of the board of directors (or individuals serving a function similar to
that of a board of directors of a corporation).

 

“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.




Section 2.  Interest.




a)

Payment of Interest in Cash or Common Stock. The Company shall pay interest to
the Holder on the aggregate then outstanding principal amount of this Note at
the rate of nine (9%) percent per annum which shall commence to accrue as of the
Original Issue Date, and be payable on the Maturity Date in cash or, at the
Company’s option, in Common Stock of the Company,  at a price of $0.50 per
share.




b)

Interest Calculations. Interest shall be calculated on the basis of a 360-day
year, consisting of twelve 30 calendar day periods, and shall accrue daily
commencing on the Original Issue Date until payment in full of the outstanding
principal, together with all accrued and unpaid interest, liquidated damages and
other amounts which may become due hereunder, has been made.











4




--------------------------------------------------------------------------------




c)

Late Fee.  To extent permitted under applicable law, all overdue principal and,
accrued and unpaid interest to be paid hereunder shall entail a late fee at an
interest rate equal to the lesser of 18% per annum or the maximum rate permitted
by applicable law (the “Late Fees”) which shall accrue daily from the date such
principal and/or interest is due hereunder through and including the date of
actual payment in full.

 

d)

Prepayment.  The Company may, at its option, at any time elect to prepay to the
Holders the Permitted Redemption Amount (as defined below), on the Permitted
Redemption Date, by prepaying the aggregate unpaid principal amount of the Note,
in whole, or in part (the “Permitted Redemption”).  On or prior to the date
which is the fifth (5th) Business Day prior to the proposed Permitted Redemption
Date, the Company shall deliver written notice (the “Permitted Redemption
Notice”) to the Holders stating (i) that the Company elects to prepay the Note
pursuant to the Permitted Redemption, and (ii) the proposed Permitted Redemption
Date.  The Permitted Redemption Amount shall be equal to (A) all or a portion of
the unpaid outstanding principal amount of the Note, (B) all accrued and unpaid
interest with respect to such principal amount and all accrued and unpaid fees,
and (C) all other amounts due under the Transaction Documents.  The Company
acknowledges and agrees that subsection (d) represents bargained for
consideration in exchange for the right and privilege to prepay the Note.




A Permitted Redemption Notice delivered pursuant to this subsection shall be
irrevocable.  If the Company elects to prepay the Note pursuant to a Permitted
Redemption under subsection (a), then the Permitted Redemption Amount which is
to be paid to the Holders on the Permitted Redemption Date shall be redeemed by
the Company on the Permitted Redemption Date, and the Company shall pay to the
Holders on the Permitted Redemption Date, by wire transfer of immediately
available funds, an amount in cash equal to the Permitted Redemption Amount.




Section 3.  Registration of Transfers and Exchanges.

 

a)

Different Denominations. This Note is exchangeable for an equal aggregate
principal amount of Notes of different authorized denominations, as requested by
the Holder surrendering the same.  No service charge will be made for such
registration of transfer or exchange.

 

b)

Investment Representations. This Note has been issued subject to certain
investment representations of the original Holder set forth in the Purchase
Agreement and may be transferred or exchanged only in compliance with the
Purchase Agreement and applicable federal and state securities laws and
regulations.  











5




--------------------------------------------------------------------------------




c)

Reliance on Note Register. Prior to due presentment to the Company for transfer
of this Note, the Company and any agent of the Company may treat the Person in
whose name this Note is duly registered on the Note Register as the owner hereof
for the purpose of receiving payment as herein provided and for all other
purposes, whether or not this Note is overdue, and neither the Company nor any
such agent shall be affected by notice to the contrary.




Section 4.  Negative Covenants. So long as any portion of this Note is
outstanding, the Company will not, and will not permit any Subsidiary to,
directly or indirectly:




a)

other than Permitted Indebtedness, enter into, create, incur, assume, guarantee
or suffer to exist any Indebtedness of any kind, including but not limited to, a
guarantee of any Indebtedness, on or with respect to any of its property or
assets now owned or hereafter acquired or any interest therein or any income or
profits therefrom;




b)

other than Permitted Liens, enter into, create, incur, assume or suffer to exist
any Liens of any kind, on or with respect to any of its property or assets now
owned or hereafter acquired or any interest therein or any income or profits
therefrom;  




c)

amend its Articles of Incorporation, bylaws or other charter documents so as to
materially and adversely affect any rights of the Holder;




d)

 Pay or declare any Dividend or make any other distribution on or on account of
any class of its stock or other equity or make cash distributions of equity
(other than its shares of EnSite Power, Inc. to the extent and only to the
extent previously consented to in writing by the Holder), or make interest
payments on equity, or redeem, purchase, or otherwise acquire, directly or
indirectly, of any shares of its stock or other equity, except: (i) any
Subsidiary may make distributions to the Company or any Guarantor, as the case
may be and the Company may make investments in Guarantors (including the
acquisition of additional shares of Equity Interests therein); or




e)

enter into any agreement with respect to any of the foregoing.




Section 5.  Events of Default.  




a)

“Event of Default”, wherever used herein, means any one of the following events
(whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):








6




--------------------------------------------------------------------------------




i.

any default in the payment of (A) the principal amount of any Note, or (B)
interest or other amount (including Late Fees, but excluding principal which is
covered by preceding clause (A) above) on, or liquidated damages in respect of,
any Note, as and when the same shall become due and payable (whether on the
Maturity Date or by acceleration or otherwise) which default, solely in the case
of an interest payment or other default under clause (B) above, is not cured,
within 3 Business  Days; or

 

ii.

the Company or any other Obligor shall fail to observe or perform any other
covenant contained in this Note or any other Transaction Document which failure
is not cured, if possible to cure, within the earlier to occur of (A) 5 Business
Days after notice of such default sent by the Holder or by any other Holder and
(B) 10 Business Days after the Company shall become or should have become aware
of such failure; or




iii.

a default or event of default (subject to any grace or cure period provided for
in the applicable agreement, document or instrument) shall occur solely with
regard to any Obligor, under (A) any of the Transaction Documents,  (B) any
other material agreement, lease, document or instrument to which any Obligor is
bound, (C) the Existing Term Loan Agreement; or




iv.

any representation or warranty made herein, in any other Transaction Documents
by the Company or any other Obligor, in any written statement pursuant hereto or
thereto, or in any other report, financial statement or certificate made or
delivered to the Holder or any other holder of Notes shall be untrue or
incorrect in any material respect as of the date when made or deemed made; or




v.

(i) the Company or any  other Obligor shall commence a case, as debtor, a case
under any applicable bankruptcy or insolvency laws as now or hereafter in effect
or any successor thereto, or the Company or any other Obligor commences any
other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
other Obligor or (ii) there is commenced a case against the Company or any other
Obligor, under any applicable bankruptcy or insolvency laws, as now or hereafter
in effect or any successor thereto which remains undismissed for a period of 60
days; or (iii) the Company or any other Obligor is adjudicated by a court of
competent jurisdiction insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding is entered; or (iv) the Company or
any other Obligor suffers any appointment of any custodian or the like for it or
any substantial part of its property which continues undischarged or unstayed
for a period of 60 days; or (v) the Company or any other Obligor makes a general
assignment for the benefit of creditors;








7




--------------------------------------------------------------------------------




or (vi) the Company or any other Obligor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; or (vii) the Company or any other Obligor shall call a meeting of
its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or (viii) the Company or any other Obligor shall by
any act or failure to act expressly indicate its consent to, approval of or
acquiescence in any of the foregoing; or (ix) any corporate or other action is
taken by the Company or any other Obligor for the purpose of effecting any of
the foregoing; or

 

vi.

any Obligor shall default in any of its obligations under any mortgage, credit
agreement or other facility, indenture agreement, factoring agreement or other
instrument under which there may be issued, or by which there may be secured or
evidenced any indebtedness for borrowed money or money due under any long term
leasing or factoring arrangement of such Obligor in an amount exceeding $100,000
whether such indebtedness now exists or shall hereafter be created and such
default shall result in such indebtedness becoming or being declared due and
payable prior to the date on which it would otherwise become due and payable; or




vii.

the Company or any other Obligor shall (A) be a party to any Change of Control
Transaction, or (B) shall agree to sell or dispose of all or in excess of 50% of
its assets in one or more transactions (whether or not such sale would
constitute a Change of Control Transaction), or (C) redeem or repurchase more
than a de minimis number of its outstanding shares of Common Stock or other
equity securities of the Company or such other Obligor, or (D) if the current
Chief Executive Officer of the Company resigns or is removed from office without
the prior written consent of the Holder which consent shall not be unreasonably
withheld.




b)

Remedies Upon Event of Default. If any Event of Default occurs, the full
principal amount of this Note, together with all interest, fees (including late
fees), expenses and all other amounts owing in respect thereof under this Note
and the Transaction Documents, shall become, at the Holder’s election,
immediately due and payable in cash via wire transfer; provided that upon the
occurrence of any Event of Default of the type described under clauses (i) or
(ii) of Section 5(a)(v), the full principal amount of this Note, together with
all interest, fees (including late fees), expenses and all other amounts owing
in respect thereof under this Note and the Transaction Documents, shall
automatically become immediately due and payable in cash, without any notice to
the Company or any other act by the Holder.  The aggregate amount payable upon
an Event of Default shall be equal to the Mandatory Default Amount.  Commencing
5 days after the occurrence of any Event of Default, the interest rate on this
Note shall accrue at the rate of 18% per annum,








8




--------------------------------------------------------------------------------




or such lower maximum amount of interest permitted to be charged under
applicable law.  Upon the payment in full in cash to the Holder of the Mandatory
Default Amount on this entire Note the Holder shall promptly surrender this Note
to or as directed by the Company.  The Holder need not provide and the Company
hereby waives any presentment, demand, protest or other notice of any kind, and
the Holder may immediately and without expiration of any grace period enforce
any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law.  Such declaration may be rescinded and
annulled by Holder at any time prior to payment hereunder and the Holder shall
have all rights as a Note holder until such time, if any, as the full payment in
cash under this Section shall have been received by it.  No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon.  In addition to and not in limitation of the foregoing, (i)
upon the occurrence and during the continuance of any Event of Default, the
Holder shall have all rights and remedies provided for under this  Note, the
other Transaction Documents and under applicable law, (ii) no Holder remedy
herein or therein conferred or reserved is intended to be exclusive of any other
available remedy or remedies, but each and every such remedy shall be cumulative
and shall be in addition to every other remedy given to Holder under this Note
and each other Transaction Document or now or hereafter existing at law or in
equity or by statute, (iii) no delay or omission to exercise any right or power
accruing upon any default, omission or failure of performance hereunder shall
impair any such right or power or shall be construed to be a waiver thereof, but
any such right or power may be exercised from time to time and as often as may
be deemed expedient, and (iv) in order to exercise any remedy reserved to the
Holder under this Note or any other Transaction Document, it shall not be
necessary to give any notice, other than such notice as may be herein expressly
required herein or in such other Transaction Document.




Section 6.  Miscellaneous.  




a)

Notices.  Any and all notices or other communications or deliveries to be
provided by the Holder hereunder shall be in writing and delivered personally,
by facsimile, by e-mail, sent by a nationally recognized overnight courier
service, addressed to the Company, at the address set forth above, Attn: Chief
Executive Officer, or to bob@blueearthinc.com or such other address or facsimile
number as the Company may specify for such purposes by notice to the Holder
delivered in accordance with this Section.  Any and all notices or other
communications or deliveries to be provided by the Company hereunder shall be in
writing and delivered personally, by facsimile, sent by a nationally recognized
overnight courier service addressed to each Holder at the facsimile telephone
number or address of such Holder appearing on the books of the Company, or if no
such facsimile telephone number or address appears, at the principal place of
business of the Holder.








9




--------------------------------------------------------------------------------




Any notice or other communication or deliveries hereunder shall be deemed given
and effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section or via email prior to 5:30 p.m. (Pacific time), (ii)
the date after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile telephone number specified in this
Section later than 5:30 p.m. (Pacific time) on any date and earlier than 11:59
p.m. (Pacific time) on such date, (iii) the second Business Day following the
date of mailing, if sent by nationally recognized overnight courier service,
(iv) upon actual receipt by the party to whom such notice is required to be
given or (v) upon receipt when sent by e-mail, provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party.

 

b)

Absolute Obligation. Except as expressly provided herein, no provision of this
Note shall alter or impair the obligation of the Company, which is absolute and
unconditional, to pay the principal of, interest and liquidated damages (if any)
on, this Note at the time, place, and rate, and in the coin or currency, herein
prescribed. Time is of the essence of this Note. This Note is a direct debt
obligation of the Company.  This Note ranks pari passu with all other senior
Indebtedness of the Company.   

 

c)

Lost or Mutilated Note.  If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the principal amount of
this Note so mutilated, lost, stolen or destroyed but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, and indemnity, if requested, all reasonably satisfactory to the Company.
 




d)

Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of this Note shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof that would defer to the substantive
laws of another jurisdiction.  Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by any of the Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced in the state and federal courts sitting
in New York City, New York (such courts referred to herein as the “New York
Courts”).  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents),








10




--------------------------------------------------------------------------------




and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, or such New York Courts are improper or inconvenient venue for
such proceeding.  Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Note and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Note or the
transactions contemplated hereby. If either party shall commence an action or
proceeding to enforce any provisions of this Note, then the prevailing party in
such action or proceeding shall be reimbursed by the other party for its
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.  NOTHING IN THIS NOTE
OR ANY OTHER TRANSACTION DOCUMENT SHALL AFFECT ANY RIGHT THAT THE HOLDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER TRANSACTION DOCUMENT AGAINST ANY OBLIGOR OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

e)

Waiver.  Any waiver by the Company or the Holder of a breach of any provision of
this Note shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this Note.
 The failure of the Company or the Holder to insist upon strict adherence to any
term of this Note on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Note.  Any waiver must be in writing.

 

f)

Severability.  If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.  If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Note as contemplated herein, wherever enacted,








11




--------------------------------------------------------------------------------




now or at any time hereafter in force, or which may affect the covenants or the
performance of this indenture, and the Company (to the extent it may lawfully do
so) hereby expressly waives all benefits or advantage of any such law, and
covenants that it will not, by resort to any such law, hinder, delay or impede
the execution of any power herein granted to the Holder, but will suffer and
permit the execution of every such power as though no such law has been enacted.

 

g)

Next Business Day.  Whenever any payment or other obligation hereunder shall be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day and shall continue to accrue interest through, but not
including such date of payment.




h)

Headings.  The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.




i)

Successors and Assigns.  This Note shall be binding upon the Company’s
successors and assigns.  The Company may not assign or delegate its obligations
under this Note to any other Person without the prior written consent of the
Holder.




j)

Secured Obligation.  The obligations of the Company under this Note are secured
by certain assets of the Company and the Guarantors pursuant to (i) the Pledge
Agreement, and (ii) the Guaranty.




k)

Assignment.  The Holder may sell, transfer, assign, pledge, or otherwise dispose
of all or any portion of this Note to any person or entity.







[SIGNATURE PAGE TO FOLLOW]


















































12




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Senior Secured Note to be duly
executed by a duly authorized officer as of the date first above indicated.







Blue Earth, Inc.







By:   /s/ G. Robert Powell

Name:   G. Robert Powell

Title:     Chief Executive Officer

























































































13


